COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00025-CV


Texas Department of Public Safety          §    From County Court at Law No. 1

                                           §    of Parker County (CIV-12-0769)
v.
                                           §    May 8, 2014

Stephanie Wyn Randolph                     §    Opinion by Justice Dauphinot


                        JUDGMENT ON REHEARING

      After considering the Appellant’s motion for rehearing, we deny the motion.

We withdraw our January 9, 2014 opinion and judgment and substitute the

following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that Appellant Texas Department of Public Safety shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot